IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PATRICK CANNELLA,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1893

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 13, 2016.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and MAKAR, JJ., and DAVIS, WILLIAM E., ASSOCIATE JUDGE,
CONCUR.